
	
		II
		Calendar No. 110
		112th CONGRESS
		1st Session
		S. 27
		IN THE SENATE OF THE UNITED STATES
		
			January 25
			 (legislative day, January 5), 2011
			Mr. Kohl (for himself,
			 Mr. Grassley, Mr. Durbin, Ms.
			 Collins, Ms. Klobuchar,
			 Mr. Franken, Mr. Brown of Ohio, Mr.
			 Sanders, and Mr. Johnson of South
			 Dakota) introduced the following bill; which was read twice and
			 referred to the Committee on the
			 Judiciary
		
		
			July 22, 2011
			Reported by Mr. Leahy,
			 without amendment
		
		A BILL
		To prohibit brand name drug companies from compensating
		  generic drug companies to delay the entry of a generic drug into the
		  market.
	
	
		1.Short titleThis Act may be cited as the
			 Preserve Access to Affordable Generics
			 Act.
		2.Congressional
			 findings and declaration of purposes
			(a)FindingsCongress
			 finds the following:
				(1)In 1984, the Drug
			 Price Competition and Patent Term Restoration Act (Public Law 98–417) (referred
			 to in this Act as the 1984 Act), was enacted with the intent of
			 facilitating the early entry of generic drugs while preserving incentives for
			 innovation.
				(2)Prescription
			 drugs make up 10 percent of the national health care spending but for the past
			 decade have been one of the fastest growing segments of health care
			 expenditures.
				(3)Until recently,
			 the 1984 Act was successful in facilitating generic competition to the benefit
			 of consumers and health care payers—although 67 percent of all prescriptions
			 dispensed in the United States are generic drugs, they account for only 20
			 percent of all expenditures.
				(4)Generic drugs
			 cost substantially less than brand name drugs, with discounts off the brand
			 price sometimes exceeding 90 percent.
				(5)Federal dollars
			 currently account for an estimated 30 percent of the $235,000,000,000 spent on
			 prescription drugs in 2008, and this share is expected to rise to 40 percent by
			 2018.
				(6)(A)In recent years, the
			 intent of the 1984 Act has been subverted by certain settlement agreements
			 between brand companies and their potential generic competitors that make
			 reverse payments which are payments by the brand company to the
			 generic company.
					(B)These settlement agreements have
			 unduly delayed the marketing of low-cost generic drugs contrary to free
			 competition, the interests of consumers, and the principles underlying
			 antitrust law.
					(C)Because of the price disparity between
			 brand name and generic drugs, such agreements are more profitable for both the
			 brand and generic manufacturers than competition, and will become increasingly
			 common unless prohibited.
					(D)These agreements result in consumers
			 losing the benefits that the 1984 Act was intended to provide.
					(b)PurposesThe
			 purposes of this Act are—
				(1)to enhance
			 competition in the pharmaceutical market by stopping anticompetitive agreements
			 between brand name and generic drug manufacturers that limit, delay, or
			 otherwise prevent competition from generic drugs; and
				(2)to support the
			 purpose and intent of antitrust law by prohibiting anticompetitive practices in
			 the pharmaceutical industry that harm consumers.
				3.Unlawful
			 compensation for delay
			(a)In
			 generalThe Federal Trade Commission Act (15 U.S.C. 44 et seq.)
			 is amended by—
				(1)redesignating
			 section 28 as section 29; and
				(2)inserting before
			 section 29, as redesignated, the following:
					
						28.Preserving
				access to affordable generics
							(a)In
				general
								(1)Enforcement
				proceedingThe Federal Trade Commission may initiate a proceeding
				to enforce the provisions of this section against the parties to any agreement
				resolving or settling, on a final or interim basis, a patent infringement
				claim, in connection with the sale of a drug product.
								(2)Presumption
									(A)In
				generalSubject to subparagraph (B), in such a proceeding, an
				agreement shall be presumed to have anticompetitive effects and be unlawful
				if—
										(i)an ANDA filer
				receives anything of value; and
										(ii)the ANDA filer
				agrees to limit or forego research, development, manufacturing, marketing, or
				sales of the ANDA product for any period of time.
										(B)ExceptionThe
				presumption in subparagraph (A) shall not apply if the parties to such
				agreement demonstrate by clear and convincing evidence that the procompetitive
				benefits of the agreement outweigh the anticompetitive effects of the
				agreement.
									(b)Competitive
				factorsIn determining whether the settling parties have met
				their burden under subsection (a)(2)(B), the fact finder shall consider—
								(1)the length of
				time remaining until the end of the life of the relevant patent, compared with
				the agreed upon entry date for the ANDA product;
								(2)the value to
				consumers of the competition from the ANDA product allowed under the
				agreement;
								(3)the form and
				amount of consideration received by the ANDA filer in the agreement resolving
				or settling the patent infringement claim;
								(4)the revenue the
				ANDA filer would have received by winning the patent litigation;
								(5)the reduction in
				the NDA holder's revenues if it had lost the patent litigation;
								(6)the time period
				between the date of the agreement conveying value to the ANDA filer and the
				date of the settlement of the patent infringement claim; and
								(7)any other factor
				that the fact finder, in its discretion, deems relevant to its determination of
				competitive effects under this subsection.
								(c)LimitationsIn
				determining whether the settling parties have met their burden under subsection
				(a)(2)(B), the fact finder shall not presume—
								(1)that entry would
				not have occurred until the expiration of the relevant patent or statutory
				exclusivity; or
								(2)that the
				agreement's provision for entry of the ANDA product prior to the expiration of
				the relevant patent or statutory exclusivity means that the agreement is
				pro-competitive, although such evidence may be relevant to the fact finder's
				determination under this section.
								(d)ExclusionsNothing
				in this section shall prohibit a resolution or settlement of a patent
				infringement claim in which the consideration granted by the NDA holder to the
				ANDA filer as part of the resolution or settlement includes only one or more of
				the following:
								(1)The right to
				market the ANDA product in the United States prior to the expiration of—
									(A)any patent that
				is the basis for the patent infringement claim; or
									(B)any patent right
				or other statutory exclusivity that would prevent the marketing of such
				drug.
									(2)A payment for
				reasonable litigation expenses not to exceed $7,500,000.
								(3)A covenant not to
				sue on any claim that the ANDA product infringes a United States patent.
								(e)Regulations and
				enforcement
								(1)RegulationsThe
				Federal Trade Commission may issue, in accordance with section 553 of title 5,
				United States Code, regulations implementing and interpreting this section.
				These regulations may exempt certain types of agreements described in
				subsection (a) if the Commission determines such agreements will further market
				competition and benefit consumers. Judicial review of any such regulation shall
				be in the United States District Court for the District of Columbia pursuant to
				section 706 of title 5, United States Code.
								(2)EnforcementA
				violation of this section shall be treated as a violation of section 5.
								(3)Judicial
				reviewAny person, partnership or corporation that is subject to
				a final order of the Commission, issued in an administrative adjudicative
				proceeding under the authority of subsection (a)(1), may, within 30 days of the
				issuance of such order, petition for review of such order in the United States
				Court of Appeals for the District of Columbia Circuit or the United States
				Court of Appeals for the circuit in which the ultimate parent entity, as
				defined at 16 CFR 801.1(a)(3), of the NDA holder is incorporated as of the date
				that the NDA is filed with the Secretary of the Food and Drug Administration,
				or the United States Court of Appeals for the circuit in which the ultimate
				parent entity of the ANDA filer is incorporated as of the date that the ANDA is
				filed with the Secretary of the Food and Drug Administration. In such a review
				proceeding, the findings of the Commission as to the facts, if supported by
				evidence, shall be conclusive.
								(f)Antitrust
				lawsNothing in this section shall be construed to modify, impair
				or supersede the applicability of the antitrust laws as defined in subsection
				(a) of the 1st section of the Clayton Act (15 U.S.C. 12(a)) and of section 5 of
				this Act to the extent that section 5 applies to unfair methods of competition.
				Nothing in this section shall modify, impair, limit or supersede the right of
				an ANDA filer to assert claims or counterclaims against any person, under the
				antitrust laws or other laws relating to unfair competition.
							(g)Penalties
								(1)ForfeitureEach
				person, partnership or corporation that violates or assists in the violation of
				this section shall forfeit and pay to the United States a civil penalty
				sufficient to deter violations of this section, but in no event greater than 3
				times the value received by the party that is reasonably attributable to a
				violation of this section. If no such value has been received by the NDA
				holder, the penalty to the NDA holder shall be shall be sufficient to deter
				violations, but in no event greater than 3 times the value given to the ANDA
				filer reasonably attributable to the violation of this section. Such penalty
				shall accrue to the United States and may be recovered in a civil action
				brought by the Federal Trade Commission, in its own name by any of its
				attorneys designated by it for such purpose, in a district court of the United
				States against any person, partnership or corporation that violates this
				section. In such actions, the United States district courts are empowered to
				grant mandatory injunctions and such other and further equitable relief as they
				deem appropriate.
								(2)Cease and
				desist
									(A)In
				generalIf the Commission has issued a cease and desist order
				with respect to a person, partnership or corporation in an administrative
				adjudicative proceeding under the authority of subsection (a)(1), an action
				brought pursuant to paragraph (1) may be commenced against such person,
				partnership or corporation at any time before the expiration of one year after
				such order becomes final pursuant to section 5(g).
									(B)ExceptionIn
				an action under subparagraph (A), the findings of the Commission as to the
				material facts in the administrative adjudicative proceeding with respect to
				such person's, partnership's or corporation's violation of this section shall
				be conclusive unless—
										(i)the terms of such
				cease and desist order expressly provide that the Commission's findings shall
				not be conclusive; or
										(ii)the order became
				final by reason of section 5(g)(1), in which case such finding shall be
				conclusive if supported by evidence.
										(3)Civil
				penaltyIn determining the amount of the civil penalty described
				in this section, the court shall take into account—
									(A)the nature,
				circumstances, extent, and gravity of the violation;
									(B)with respect to
				the violator, the degree of culpability, any history of violations, the ability
				to pay, any effect on the ability to continue doing business, profits earned by
				the NDA holder, compensation received by the ANDA filer, and the amount of
				commerce affected; and
									(C)other matters
				that justice requires.
									(4)Remedies in
				additionRemedies provided in this subsection are in addition to,
				and not in lieu of, any other remedy provided by Federal law. Nothing in this
				paragraph shall be construed to affect any authority of the Commission under
				any other provision of law.
								(h)DefinitionsIn this section:
								(1)AgreementThe
				term agreement means anything that would constitute an agreement
				under section 1 of the Sherman Act (15 U.S.C. 1) or section 5 of this
				Act.
								(2)Agreement
				resolving or settling a patent infringement claimThe term
				agreement resolving or settling a patent infringement claim
				includes any agreement that is entered into within 30 days of the resolution or
				the settlement of the claim, or any other agreement that is contingent upon,
				provides a contingent condition for, or is otherwise related to the resolution
				or settlement of the claim.
								(3)ANDAThe
				term ANDA means an abbreviated new drug application, as defined
				under section 505(j) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C.
				355(j)).
								(4)ANDA
				filerThe term ANDA filer means a party who has
				filed an ANDA with the Food and Drug Administration.
								(5)ANDA
				productThe term ANDA product means the product to
				be manufactured under the ANDA that is the subject of the patent infringement
				claim.
								(6)Drug
				productThe term drug product means a finished
				dosage form (e.g., tablet, capsule, or solution) that contains a drug
				substance, generally, but not necessarily, in association with 1 or more other
				ingredients, as defined in section 314.3(b) of title 21, Code of Federal
				Regulations.
								(7)NDAThe
				term NDA means a new drug application, as defined under section
				505(b) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355(b)).
								(8)NDA
				holderThe term NDA holder means—
									(A)the party that
				received FDA approval to market a drug product pursuant to an NDA;
									(B)a party owning or
				controlling enforcement of the patent listed in the Approved Drug Products With
				Therapeutic Equivalence Evaluations (commonly known as the FDA Orange
				Book) in connection with the NDA; or
									(C)the predecessors,
				subsidiaries, divisions, groups, and affiliates controlled by, controlling, or
				under common control with any of the entities described in subparagraphs (A)
				and (B) (such control to be presumed by direct or indirect share ownership of
				50 percent or greater), as well as the licensees, licensors, successors, and
				assigns of each of the entities.
									(9)Patent
				infringementThe term patent infringement means
				infringement of any patent or of any filed patent application, extension,
				reissue, renewal, division, continuation, continuation in part, reexamination,
				patent term restoration, patents of addition and extensions thereof.
								(10)Patent
				infringement claimThe term patent infringement
				claim means any allegation made to an ANDA filer, whether or not
				included in a complaint filed with a court of law, that its ANDA or ANDA
				product may infringe any patent held by, or exclusively licensed to, the NDA
				holder of the drug product.
								(11)Statutory
				exclusivityThe term statutory exclusivity means
				those prohibitions on the approval of drug applications under clauses (ii)
				through (iv) of section 505(c)(3)(E) (5- and 3-year data exclusivity), section
				527 (orphan drug exclusivity), or section 505A (pediatric exclusivity) of the
				Federal Food, Drug, and Cosmetic
				Act.
								.
				(b)Effective
			 dateSection 28 of the Federal Trade Commission Act, as added by
			 this section, shall apply to all agreements described in section 28(a)(1) of
			 that Act entered into after November 15, 2009. Section 28(g) of the Federal
			 Trade Commission Act, as added by this section, shall not apply to agreements
			 entered into before the date of enactment of this Act.
			4.Notice and
			 certification of agreements
			(a)Notice of all
			 agreementsSection 1112(c)(2) of the Medicare Prescription Drug,
			 Improvement, and Modernization Act of 2003 (21 U.S.C. 355 note) is amended
			 by—
				(1)striking
			 the Commission the and inserting the following: “the
			 Commission—
					
						(1)the
						;
				(2)striking the
			 period and inserting ; and; and
				(3)inserting at the
			 end the following:
					
						(2)any other
				agreement the parties enter into within 30 days of entering into an agreement
				covered by subsection (a) or
				(b).
						.
				(b)Certification
			 of agreementsSection 1112 of such Act is amended by adding at
			 the end the following:
				
					(d)CertificationThe
				Chief Executive Officer or the company official responsible for negotiating any
				agreement required to be filed under subsection (a), (b), or (c) shall execute
				and file with the Assistant Attorney General and the Commission a certification
				as follows: I declare that the following is true, correct, and complete
				to the best of my knowledge: The materials filed with the Federal Trade
				Commission and the Department of Justice under section 1112 of subtitle B of
				title XI of the Medicare Prescription Drug, Improvement, and Modernization Act
				of 2003, with respect to the agreement referenced in this certification: (1)
				represent the complete, final, and exclusive agreement between the parties; (2)
				include any ancillary agreements that are contingent upon, provide a contingent
				condition for, or are otherwise related to, the referenced agreement; and (3)
				include written descriptions of any oral agreements, representations,
				commitments, or promises between the parties that are responsive to subsection
				(a) or (b) of such section 1112 and have not been reduced to
				writing..
					.
			5.Forfeiture of
			 180-day exclusivity periodSection 505(j)(5)(D)(i)(V) of the Federal
			 Food, Drug and Cosmetic Act (21 U.S.C. 355(j)(5)(D)(i)(V)) is amended by
			 inserting section 28 of the Federal Trade Commission Act or
			 after that the agreement has violated.
		6.Commission
			 litigation authoritySection
			 16(a)(2) of the Federal Trade Commission Act (15 U.S.C. 56(a)(2)) is
			 amended—
			(1)in subparagraph (D), by striking
			 or after the semicolon;
			(2)in subparagraph (E), by inserting
			 or after the semicolon; and
			(3)inserting after subparagraph (E) the
			 following:
				
					(F)under section
				28;
					.
			7.Statute of
			 limitationsThe Commission
			 shall commence any enforcement proceeding described in section 28 of the
			 Federal Trade Commission Act, as added by section 3, except for an action
			 described in section 28(g)(2) of the Federal Trade Commission Act, not later
			 than 3 years after the date on which the parties to the agreement file the
			 Notice of Agreement as provided by sections 1112(c)(2) and (d) of the Medicare
			 Prescription Drug Improvement and Modernization Act of 2003 (21 U.S.C. 355
			 note).
		8.SeverabilityIf any provision of this Act, an amendment
			 made by this Act, or the application of such provision or amendment to any
			 person or circumstance is held to be unconstitutional, the remainder of this
			 Act, the amendments made by this Act, and the application of the provisions of
			 such Act or amendments to any person or circumstance shall not be affected
			 thereby.
		
	
		July 22, 2011
		Reported without amendment
	
